Citation Nr: 1432264	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-03 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected chronic cervical strain, currently rated 10 percent disabling. 

2.  Entitlement to service connection for a gastrointestinal disability to include gastroesophageal reflux disease (GERD), to include as secondary to service-connected major depressive disorder and spastic colon disorder/ irritable bowel syndrome (IBS).  

3.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome, to include as secondary to service-connected chronic cervical strain, spastic colon disorder/IBS, and major depressive disorder.

4.  Entitlement to an increased rating for service-connected spastic colon disorder/IBS, currently rated 30 percent disabling.

5.  Entitlement to an initial rating in excess of 30 percent for service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to May 1999.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the file is currently with the Detroit, Michigan, RO.  

The issues of entitlement to service connection for GERD and TMJ syndrome and, an increased rating for spastic colon disorder/IBS and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's cervical strain is manifested by forward flexion of the cervical spine greater than 30 degrees and combined range of motion greater than 170 degrees; and without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5235 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The RO provided the Veteran pre-adjudication notice by letter dated in March 2010.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, and VA and non-VA treatment records.  The Veteran was afforded VA examinations in March 2010 and in May 2012.  As the VA examiners reviewed the Veteran's history and as the disability was described in sufficient detail to rate it, the examinations are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  

II. Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  In every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's service-connected chronic cervical strain is currently rated at 10 percent under 38 C.F.R. § 4.71a, DC 5237.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent disability rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion (ROM) of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation will be assigned for a spine disability where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined ROM of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, Note (1) (2013).  

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Intervertebral disc syndrome (IVDS) is to be evaluated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243 and Note.  Under the IVDS Formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

A VA examination was conducted in March 2010.  The Veteran complained of a constant pressure like pain on her left side of the neck and into her shoulder.  She noted pain and numbness that went down her neck and into her left arm and her hand.  She also noted that her left arm was weaker than her right.  The Veteran also reported having severe flare-ups that occurred one to three times per week and lasted for a day.  Objectively, no abnormal spinal curvatures were noted.  There was no spasm, guarding, atrophy, tenderness, or weakness in the upper spine.  Ankylosis was not present.  Upper extremities muscle strength, sensation, and deep tendon reflexes were normal.  Cervical spine range of motion was 0 to 45 degrees flexion, 0 to 25 degrees extension, 0 to 40 degrees left lateral flexion, 0 to 37 degrees right lateral flexion, 0 to 75 degrees left lateral rotation, and 0 to 51 degrees right lateral rotation.  There was no evidence of pain on active motion.  There was no objective evidence of pain or additional limitation of motion following repetitive cervical spine movement.  The examiner reviewed the results of a January 2010 VA nerve conduction study (NCS) and electromyogram (EMG) of the Veteran's upper extremities.  The examiner noted that all NCS and EMG results were normal.  The examiner concluded that there was no electrodiagnostic evidence of a left upper extremity radiculoplexopathy or isolated mononeuropathy.  The examiner stated that the Veteran's pain had a significant effect on her usual occupation and a mild effect on her activities of daily living.  The diagnosis was chronic cervical strain evidence very mild disc bulging at C4-C5 with no evidence of radiculopathy.  

Private treatment records from R. D. R., M.D., show that in July 2010, the Veteran complained of persistent, severe neck pain with radiating pain to the left shoulder.  Objectively, motor strength was good and sensation was grossly intact.  Deep tendon reflexes were 2+.  She underwent bilateral cervical spine nerve blocks under fluoroscopic guidance.  In August 2010, she underwent cervical spine epidural injections under fluoroscopic guidance.  

The Veteran underwent private chiropractic treatment with Dr. C.P. in April 2011 and in May 2011 for severe acute cervical spine pain.  In a June 2011 letter Dr. C.P. stated that the Veteran had marked neck pain with tingling and numbness down the left arm.  

In a May 2012 statement, a private physical therapist, J. H., D.P.T., indicated that the Veteran had decreased cervical spine range of motion with pain and numbness in the left upper extremity.  The left arm cervical radiculopathy limited her from carrying even a very light weight; she was also unable to clean and vacuum, and dressing was difficult.  

VA examination cervical spine and peripheral nerves examinations were conducted in May 2012.  The Veteran complained of cervical spine pain radiating to the left shoulder, and left arm weakness.  She also complained of moderate, radicular, intermittent pain in the right upper extremity.  She did not report any flare-ups from the spine.  On upper spine muscle examination, there was no spasm, guarding, atrophy, tenderness, or weakness.  Upper extremities muscle strength, sensation, and deep tendon reflexes were normal.  Cervical spine range of motion was 0 to 35 degrees flexion, 0 to 35 degrees extension, 0 to 35 degrees left lateral flexion, 0 to 35 degrees right lateral flexion, 0 to 70 degrees left lateral rotation, and 0 to 70 degrees right lateral rotation.  There was no evidence of pain on active motion.  There was no objective evidence of pain or additional limitation of motion or functional impairment/loss following repetitive cervical spine movement.  

The examiner also stated that there is no other neurological abnormality such as bowel or bladder impairment due to the cervical spine condition.  The examiner further stated the Veteran does not have IVDS, and her cervical spine condition does not impact her ability to work.  On peripheral nerves examination, the examiner stated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy as the upper extremity sensory, reflex, and motor examinations were normal.  NCS and EMG results were normal.  The examiner concluded that there was no electrodiagnostic evidence of a left upper extremity radiculoplexopathy or isolated mononeuropathy
 
The evidence of record does not contain any measurements of the Veteran's cervical spine ranges of motion which meet the criteria for an evaluation in excess of 10 percent.  Throughout the appeal, the Veteran's cervical spine range of motion has exceeded 30 degrees and her combined cervical spine range of motion has far exceeded 170 degrees, even considering pain and functional impairment pursuant to DeLuca, supra and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  In fact, both VA examiners stated that there was no objective evidence of any additional impairment due to pain on motion on repetitive motion.  In addition, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has not been shown at any time during the appeal.  In light of these findings, an initial rating in excess of 10 percent is therefore not warranted based on the General Rating Formula.  

The Board has considered the Veteran's statement that the cervical pain she suffers from is severe and constant, and severely limits her functioning.  The Board finds that the 10 percent rating currently in effect adequately contemplates any functional loss due to flare-ups of pain, weakness, fatigability, lack of endurance, or incoordination in accordance with 38 C.F.R. §§ 4.40 , 4.45, and 4.59.

The Board has also considered whether a higher rating is warranted based on incapacitating episodes of IVDS.  However, the evidence of record does not show that the Veteran suffered from incapacitating episodes due to IVDS involving the cervical spine during any period on appeal.  As such, a higher rating is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The rating criteria provide for separate ratings for neurologic and orthopedic manifestations.  The Veteran is currently receipt of a separate 10 percent rating for cervical radiculitis (claimed as left arm radiculopathy) secondary to her cervical spine disability.  There is no evidence of neurological impairment affecting the right upper extremity that is associated with the chronic cervical strain; therefore a separate rating for right upper extremity neurological impairment is not warranted.  Additional separate ratings for other neurological manifestations are not warranted for any period on appeal as no bowel or bladder neurological impairment associated with the service-connected cervical spine disability has been shown.   

III. Extraschedular Ratings and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Neither the first nor second Thun element is satisfied here.  Throughout the appeal, the Veteran's service-connected chronic cervical strain manifested with pain, limited motion, and some functional impairment.  These symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (providing ratings on the basis of ankylosis and limited flexion and extension).  

Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the ways in which the rating schedule contemplates this disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's service-connected chronic cervical strain which manifests with pain, limited motion, and some functional impairment.  In short, there is nothing exceptional or unusual about the Veteran's chronic cervical strain because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, there is no evidence of frequent hospitalization or marked interference with employment caused by this disability.  The rating criteria are therefore adequate to evaluate the Veteran's chronic cervical strain and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Board has contemplated whether consideration of a total disability rating based on individual unemployability (TDIU) is warranted.  As there is no evidence of unemployability due to the service-connected chronic cervical strain, the question of entitlement to a TDIU is not raised.

ORDER

A disability rating in excess of 10 percent for chronic cervical strain is denied.

REMAND

The Veteran seeks service connection for a gastrointestinal disability to include GERD.  She was afforded a VA gastrointestinal examination in March 2010 and a rectum and anus examination in May 2012.  The examinations reports are inadequate to resolve the issue of service connection for the claimed disability and a new gastrointestinal examination must be scheduled.

The Veteran has not been afforded an examination regarding her claim of entitlement to service connection for TMJ secondary to service-connected chronic cervical strain, spastic colon disorder/IBS, and major depressive disorder.  She must be afforded such an examination.  

The Veteran seeks a higher rating for her service-connected depressive disorder.  Her most recent VA examination was in October 2012.  At that time, the examiner stated that it was not possible to determine the current severity of the major depressive disorder without resorting to speculation.  The examiner explained the Veteran was undergoing acute stress due to ongoing divorce proceedings.  The examiner further explained that the Veteran had previously stopped her anti-depressant medication due to side effects, and had just started on a new anti-depressant.  It was estimated that it would take several weeks to affect her major depressive disorder, and therefore, her response to the new medication was unknown at that time.  As it is now almost two years later, the Veteran should be afforded an examination to assess the current severity of her major depressive disorder.  

Finally, an October 2008 rating decision granted a 10 percent rating for spastic colon disorder/IBS effective November 21, 2007.  In a statement received in November 2008, the Veteran's representative expressed disagreement with that rating.  In an April 2010 rating decision, the RO increased the disability rating to 30 percent effective November 21, 2008.  The November 2008 statement is a timely filed notice of disagreement which requires the RO to issue a statement of the case (SOC).  As an SOC has not yet been provided to the Veteran, the Board must remand this claim for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC with respect to the claim for a higher evaluation for spastic colon disorder/IBS.  Should the benefit sought be denied, notify the Veteran that, in order to perfect an appeal of the claim to the Board, she must timely file a substantive appeal.

2.  Contact the Veteran and her representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claims on appeal.  Obtain copies of all records not already of record, including any pertinent VA treatment records dated since July 2012.  Any negative response must be in writing and associated with the claim file.  The Veteran should be informed that in the alternative she may obtain and submit the records herself.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of her claimed gastrointestinal disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All indicated evaluations, studies, and tests deemed to be necessary by the examiner must be accomplished.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that GERD had onset in service; or are otherwise related to active service; or, are caused by or aggravated by the service-connected spastic colon/IBS and or the service-connected major depressive disorder.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The opinion must be supported by a clearly stated rationale.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of why an opinion cannot be rendered.

4.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of her claimed TMJ disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All indicated evaluations, studies, and tests deemed to be necessary by the examiners should be accomplished.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's TMJ disability had onset in service; or are otherwise related to active service, to include the in-service motor vehicle accident; or is caused by or aggravated by the Veteran's service-connected chronic cervical strain or her major depressive disorder. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The opinion must be supported by a clearly stated rationale.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of why an opinion cannot be rendered.

5.  Schedule the Veteran for a VA mental disorders examination to ascertain the current severity of her major depressive disorder.  All findings should be reported in detail, and all appropriate diagnostics should be performed.  

The examiner is to report the severity of the Veteran's depressive disorder in terms conforming to the appropriate rating criteria, to include the social and occupational impairment caused by the disorder.  

The examiner is also to report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions in the report.

6.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


